Exhibit 10.77

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (AND THE SHARES OF COMMON STOCK
UNDERLYING THIS WARRANT) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED OR SOLD EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, (ii) TO THE EXTENT
APPLICABLE, PURSUANT TO RULE 144 UNDER SUCH ACT (OR ANY SIMILAR RULE UNDER SUCH
ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) UPON THE DELIVERY TO
THE COMPANY OF AN OPINION OF COUNSEL, STATING THAT AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT IS AVAILABLE.

 

THE TRANSFER OR EXCHANGE OF THIS WARRANT (AND THE SHARES OF COMMON STOCK
UNDERLYING THIS WARRANT) IS RESTRICTED AS PROVIDED HEREIN.

 

Path 1 Network Technologies Inc.

 

Warrant for the Purchase of Shares of Common Stock,

par value $0.001 per Share

 

No. W-                                                    Shares

 

THIS CERTIFIES that, for value received,                     , whose address is
c/o Silverwood Partners LLC, Silverwood Farm Place, Sherborn, MA 01770 (the
“Holder”), is entitled to subscribe for and purchase from Path 1 Network
Technologies Inc., a Delaware corporation (the “Company”), upon the terms and
conditions set forth herein, 21,606 shares of the Company’s Common Stock, par
value $0.001 per share (“Common Stock”), at a price of $3.25 per share (the
“Exercise Price”). As used herein the term “this Warrant” shall mean and include
this Warrant and any Common Stock or Warrants hereafter issued as a consequence
of the exercise or transfer of this Warrant in whole or in part.

 

The number of shares of Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”) and the Exercise Price may be adjusted from time to time as
hereinafter set forth.

 

In consideration of the premises, the agreements herein set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that this Warrant has a value of 216
dollars.

 

1. Exercise Period. This Warrant may be exercised at any time or from time to
time during the period commencing at 10:00 A.M. Pacific time on February 18,
2005 and ending at 5:00 P.M. Pacific Time on February 18, 2012 (the “Exercise
Period”).

 

1



--------------------------------------------------------------------------------

2. Procedure for Exercise; Effect of Exercise.

 

(a) Cash Exercise. This Warrant may be exercised, in whole or in part, by the
Holder during normal business hours on any business day during the Exercise
Period by (i) the presentation and surrender of this Warrant to the Company at
its principal office along with a duly executed Notice of Exercise (in the form
attached to this Warrant) specifying the number of Warrant Shares to be
purchased, and (ii) delivery of payment to the Company of the Exercise Price for
the number of Warrant Shares specified in the Notice of Exercise by cash, wire
transfer of immediately available funds to a bank account specified by the
Company, or by certified or bank cashier’s check.

 

(b) Cashless Exercise. This Warrant may also be exercised by the Holder through
a cashless exercise, as described in this Section 2(b). In such case, this
Warrant may be exercised, in whole or in part, by the Holder during normal
business hours on any business day during the Exercise Period by the
presentation and surrender of this Warrant to the Company at its principal
office along with a duly executed Notice of Exercise specifying the number of
Warrant Shares to be applied to such exercise. The number of shares of Common
Stock to be issued upon exercise of this Warrant pursuant to this Section 2(b)
shall equal the value of this Warrant (or the portion thereof being canceled)
computed as of the date of delivery of this Warrant to the Company using the
following formula:

 

X =

  

Y(A-B)

         A

 

Where:

 

X

   =  

the number of shares of Common Stock to be issued to Holder under this Section
2(b);

Y

   =  

the number of Warrant Shares identified in the Notice of Exercise as being
applied to the subject exercise;

A

   =  

the Current Market Price on such date; and

B

   =  

the Exercise Price on such date

 

For purposes of this Section 2(b), Current Market Price shall have the
definition provided in Section 6(g).

 

The Company acknowledges and agrees that this Warrant was issued on the date set
forth at the end of this Warrant. Consequently, the Company acknowledges and
agrees that, if the Holder conducts a cashless exercise pursuant to this Section
2(b), the period during which the Holder held this Warrant may, for purposes of
Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), be “tacked” to the period during which the Holder holds the
Warrant Shares received upon such cashless exercise.

 

2



--------------------------------------------------------------------------------

(c) Effect of Exercise. Upon receipt by the Company of this Warrant and a Notice
of Exercise, together with proper payment of the Exercise Price, as provided in
this Section 2, the Company agrees that such Warrant Shares shall be deemed to
be issued to the Holder as the record holder of such Warrant Shares as of the
close of business on the date on which this Warrant has been surrendered and
payment has been made for such Warrant Shares in accordance with this Warrant
and the Holder shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to the Holder. A stock certificate or certificates for the
Warrant Shares specified in the Notice of Exercise shall be delivered to the
Holder as promptly as practicable, and in any event within seven (7) business
days, thereafter. The stock certificate(s) so delivered shall be in any such
denominations as may be reasonably specified by the Holder in the Notice of
Exercise. If this Warrant should be exercised in part only, the Company shall,
upon surrender of this Warrant for cancellation, execute and deliver a new
Warrant evidencing the right of the Holder to purchase the balance of the
Warrant Shares subject to purchase hereunder.

 

3. Registration of Warrants; Transfer of Warrants. Any Warrants issued upon the
transfer or exercise in part of this Warrant shall be numbered and shall be
registered in a Warrant Register as they are issued. The Company shall be
entitled to treat the registered holder of any Warrant on the Warrant Register
as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other person, and shall not be liable for any registration or
transfer of Warrants which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
only on the books of the Company upon delivery thereof duly endorsed by the
Holder or by its duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its authority shall
be produced. Upon any registration of transfer, the Company shall deliver a new
Warrant or Warrants to the person entitled thereto. This Warrant may be
exchanged, at the option of the Holder thereof, for another Warrant, or other
Warrants of different denominations, of like tenor and representing in the
aggregate the right to purchase a like number of Warrant Shares, upon surrender
to the Company or its duly authorized agent.

 

3



--------------------------------------------------------------------------------

4. Restrictions on Transfer.

 

(a) The Holder, as of the date of issuance hereof, represents to the Company
that such Holder is acquiring the Warrants for its own account for investment
purposes and not with a view to the distribution thereof or of the Warrant
Shares. Notwithstanding any provisions contained in this Warrant to the
contrary, this Warrant and the related Warrant Shares shall not be transferable
except pursuant to the proviso contained in the following sentence or upon the
conditions specified in this Section 4, which conditions are intended, among
other things, to insure compliance with the provisions of the Securities Act and
applicable state law in respect of the transfer of this Warrant or such Warrant
Shares. The Holder by acceptance of this Warrant agrees that the Holder will not
transfer this Warrant or the related Warrant Shares prior to delivery to the
Company of an opinion by Company counsel (as such opinion is described in
Section 4(b) hereof) or until registration of such Warrant Shares under the
Securities Act has become effective or after a sale of such Warrant or Warrant
Shares has been consummated pursuant to Rule 144 or Rule 144A under the
Securities Act; provided, however, that the Holder may freely transfer this
Warrant or such Warrant Shares (without delivery to the Company of an opinion of
counsel) (i) to one of its nominees, affiliates or a nominee thereof, (ii) to a
pension or profit-sharing fund established and maintained for its employees or
for the employees of any affiliate, (iii) from a nominee to any of the
aforementioned persons as beneficial owner of this Warrant or such Warrant
Shares, (iv) to a qualified institutional buyer, so long as such transfer is
effected in compliance with Rule 144A under the Securities Act, or (v) to an
accredited investor (as such term is defined in Regulation D under the
Securities Act) giving equivalent investment intent representations and
agreements.

 

(b) The Holder, by its acceptance hereof, agrees that prior to any transfer of
this Warrant or of the related Warrant Shares (other than as permitted by
Section 4(a) hereof or pursuant to a registration under the Securities Act), the
Holder will give written notice to the Company of its intention to effect such
transfer and, if deemed necessary by the Company, the Company shall promptly use
its commercially reasonable efforts to obtain and provide an opinion of counsel
for the Company, to the effect that the proposed transfer of this Warrant and/or
such Warrant Shares may be effected without registration under the Securities
Act. Upon delivery of such notice and opinion to the Company, the Holder shall
be entitled to transfer this Warrant and/or such Warrant Shares in accordance
with the intended method of disposition specified in the notice to the Company.

 

(c) Each stock certificate representing Warrant Shares issued upon exercise or
exchange of this Warrant shall bear the following legend unless the opinion of
counsel referred to in Section 4(b) states such legend is not required:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED EXCEPT UPON
DELIVERY TO THE

 

4



--------------------------------------------------------------------------------

CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO IT
THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED.”

 

The Holder understands that the Company may place, and may instruct any transfer
agent or depository for the Warrant Shares to place, a stop transfer notation in
the securities records in respect of the Warrant Shares.

 

5. Reservation of Shares. The Company shall at all times during the Exercise
Period reserve and keep available out of its authorized and unissued Common
Stock, solely for the purpose of providing for the exercise of the rights to
purchase all Warrant Shares granted pursuant to the Warrants, such number of
shares of Common Stock as shall, from time to time, be sufficient therefor. The
Company covenants that all shares of Common Stock issuable upon exercise of this
Warrant, upon receipt by the Company of the full Exercise Price therefor, and
all shares of Common Stock issuable upon conversion of this Warrant, shall be
validly issued, fully paid, non-assessable, and free of preemptive rights, and
free from all taxes, claims, liens, charges and other encumbrances.

 

6. Exercise Price Adjustments. The Exercise Price shall be subject to adjustment
from time to time as follows:

 

(a) (i) In the event that the Company shall (A) pay a dividend or make a
distribution to all its stockholders, in shares of Common Stock, on any class of
capital stock of the Company or any subsidiary which is not directly or
indirectly wholly owned by the Company, (B) split or subdivide its outstanding
Common Stock into a greater number of shares, or (C) combine its outstanding
Common Stock into a smaller number of shares, then in each such case the
Exercise Price and number of underlying shares of Common Stock in effect
immediately prior thereto shall be adjusted so that the Holder of a Warrant
thereafter surrendered for Exercise shall be entitled to receive the number of
shares of Common Stock that such Holder would have owned or have been entitled
to receive after the occurrence of any of the events described above had such
Warrant been exercised immediately prior to the occurrence of such event. An
adjustment made pursuant to this Section 6(a)(i) shall become effective
immediately after the close of business on the record date in the case of a
dividend or distribution (except as provided in Section 6(e) below) and shall
become effective immediately after the close of business on the effective date
in the case of such subdivision, split or combination, as the case may be. Any
shares of Common Stock issuable in payment of a dividend shall be deemed to have
been issued immediately prior to the close of business on the record date for
such dividend for purposes of calculating the number of outstanding shares of
Common Stock under clause (ii) below.

 

(ii) In the event that the Company shall commit to issue or distribute New
Securities (as defined in the Securities Purchase Agreement, of even

 

5



--------------------------------------------------------------------------------

date herewith, among the Company and certain Purchasers named therein (the
“Purchase Agreement”)), in any such case at a price per share less than the
Current Market Price per share on the earliest of (A) the date the Company shall
enter into a firm contract for such issuance or distribution, (B) the record
date for the determination of stockholders entitled to receive any such New
Securities, if applicable, or (C) the date of actual issuance or distribution of
any such New Securities (provided that the issuance of Common Stock upon the
exercise of New Securities that are rights, warrants, options or convertible or
exchangeable securities (“New Derivative Securities”) will not cause an
adjustment in the Exercise Price if no such adjustment would have been required
at the time such New Derivative Security was issued), then the Exercise Price in
effect immediately prior to such earliest date shall be adjusted so that the
Exercise Price shall equal the price determined by multiplying the Exercise
Price in effect immediately prior to such earliest date by the fraction:

 

(x) whose numerator shall be (I) the number of shares of Common Stock
outstanding on such date plus (II) the number of shares of Common Stock which
the aggregate offering price of the total number of New Securities so offered
would have purchased at such Current Market Price (such amount, with respect to
any New Derivative Securities, determined by multiplying the total number of
shares of Common Stock subject thereto by the exercise price of such New
Derivative Securities, and dividing the product so obtained by such Current
Market Price), and

 

(y) whose denominator shall be (I) the number of shares of Common Stock
outstanding on such date plus (II) the number of additional shares of Common
Stock to be issued or distributed or receivable upon exercise of any such New
Derivative Security.

 

Such adjustment shall be made successively whenever any such New Securities are
issued. In determining whether any New Derivative Securities entitle the holders
to subscribe for or purchase shares of Common Stock at less than such Current
Market Price, and in determining the aggregate offering price of shares of
Common Stock so issued, there shall be taken into account any consideration
received by the Company for such Common Stock or New Derivative Securities, the
value of such consideration, if other than cash, to be determined by the Board
of Directors of the Company (the “Board of Directors”), whose determination
shall be conclusive and described in a certificate filed with the records of
corporate proceedings of the Company. If any New Derivative Security to purchase
or acquire Common Stock, the issuance of which resulted in an adjustment in the
Exercise Price pursuant to this subsection (ii) shall expire and shall not have
been exercised, the Exercise Price shall immediately upon such expiration be
recomputed to the Exercise Price which would have been in effect had the
adjustment of the Exercise Price made upon the issuance of such New Derivative
Security been made on the basis of offering for subscription, purchase or
issuance, as the case may be, only of that number of shares of Common Stock
actually purchased or issued upon the actual exercise of such New Derivative
Security.

 

6



--------------------------------------------------------------------------------

(iii) No adjustment in the Exercise Price shall be required unless the
adjustment would require an increase or decrease of at least 1% in the Exercise
Price then in effect; provided, however, that any adjustments that by reason of
this Section 6(a) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment. All calculations under this Section
6(a) shall be made to the nearest cent or nearest 1/100th of a share.

 

(iv) The Company from time to time may reduce the Exercise Price by any amount
for any period of time in the discretion of the Board of Directors. A voluntary
reduction of the Exercise Price does not change or adjust the Exercise Price
otherwise in effect for purposes of this Section 6(a).

 

(v) In the event that, at any time as a result of an adjustment made pursuant to
Sections 6(a)(i) through 6(a)(iii) above, the Holder of any Warrant thereafter
surrendered for exercise shall become entitled to receive any shares of the
Company other than shares of the Common Stock, thereafter the number of such
other shares so receivable upon exercise of any such Warrant shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Common Stock contained in
Sections 6(a)(i) through 6(a)(iv) above, and the other provisions of this
Section 6(a) with respect to the Common Stock shall apply on like terms to any
such other shares.

 

(b) In case of any reclassification of the Common Stock (other than in a
transaction to which Section 6(a)(i) applies), any consolidation of the Company
with, or merger of the Company into, any other entity, any merger of another
entity into the Company (other than a merger that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of the Company), any sale or transfer of all or substantially all
of the assets of the Company or any compulsory share exchange, pursuant to which
share exchange the Common Stock is converted into other securities, cash or
other property, then lawful provision shall be made as part of the terms of such
transaction whereby the Holder of a Warrant then outstanding shall have the
right thereafter, during the period such Warrant shall be exercisable, to
exercise such Warrant only for the kind and amount of securities, cash and other
property receivable upon the reclassification, consolidation, merger, sale,
transfer or share exchange by a holder of the number of shares of Common Stock
of the Company into which a Warrant might have been able to exercise for
immediately prior to the reclassification, consolidation, merger, sale, transfer
or share exchange assuming that such holder of Common Stock failed to exercise
rights of election, if any, as to the kind or amount of securities, cash or
other property receivable upon consummation of such transaction subject to
adjustment as provided in Section 6(a) above following the date of consummation
of such transaction. The provisions of this Section 6(b) shall similarly apply
to successive reclassifications, consolidations, mergers, sales, transfers or
share exchanges.

 

7



--------------------------------------------------------------------------------

(c) If:

 

  (i) the Company shall take any action which would require an adjustment in the
Exercise Price pursuant to Section 6(a); or

 

  (ii) the Company shall authorize the granting to the holders of its Common
Stock generally of rights, warrants or options to subscribe for or purchase any
shares of any class or any other rights, warrants or options; or

 

  (iii) there shall be any reclassification or change of the Common Stock (other
than a subdivision or combination of its outstanding Common Stock or a change in
par value) or any consolidation, merger or statutory share exchange to which the
Company is a party and for which approval of any stockholders of the Company is
required, or the sale or transfer of all or substantially all of the assets of
the Company; or

 

  (iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in each such case, the Company shall cause to be filed with the transfer
agent for the Warrants and shall cause to be mailed to each Holder at such
Holder’s address as shown on the books of the transfer agent for the Warrants,
as promptly as possible, but at least 15 days prior to the applicable date
hereinafter specified, a notice stating (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or granting of rights,
warrants or options, or, if a record is not to be taken, the date as of which
the holders of Common Stock of record to be entitled to such dividend,
distribution or rights, warrants or options are to be determined, or (B) the
date on which such reclassification, change, consolidation, merger, statutory
share exchange, sale, transfer, dissolution, liquidation or winding-up is
expected to become effective or occur, and the date as of which it is expected
that holders of Common Stock of record shall be entitled to exchange their
shares of Common Stock for securities or other property deliverable upon such
reclassification, change, consolidation, merger, statutory share exchange, sale,
transfer, dissolution, liquidation or winding up. Failure to give such notice or
any defect therein shall not affect the legality or validity of the proceedings
described in this Section 6(c).

 

(d) Whenever the Exercise Price is adjusted as herein provided, the Company
shall promptly file with the transfer agent for the Warrants a certificate of an
officer of the Company setting forth the Exercise Price after the adjustment and
setting

 

8



--------------------------------------------------------------------------------

forth a brief statement of the facts requiring such adjustment and a computation
thereof. The Company shall promptly cause a notice of the adjusted Exercise
Price to be mailed to each Holder.

 

(e) In any case in which Section 6(a) provides that an adjustment shall become
effective immediately after a record date for an event and the date fixed for
such adjustment pursuant to Section 6(a) occurs after such record date but
before the occurrence of such event, the Company may defer until the actual
occurrence of such event (i) issuing to the Holder of any Warrants exercised
after such record date and before the occurrence of such event the additional
shares of Common Stock issuable upon such conversion by reason of the adjustment
required by such event over and above the Common Stock issuable upon such
exercise before giving effect to such adjustment, and (ii) paying to such holder
any amount in cash in lieu of any fraction pursuant to Section 6(i).

 

(f) In case the Company shall take any action affecting the Common Stock, other
than actions described in this Section 6, which in the opinion of the Board of
Directors would materially adversely affect the exercise right of the Holders,
the Exercise Price may be adjusted, to the extent permitted by law, in such
manner, if any, and at such time, as the Board of Directors may determine to be
equitable in the circumstances.

 

(g) For the purpose of any computation under this Warrant, the “Current Market
Price” means, when used with respect to a share of Common Stock as of any date,
the volume weighted average price of the Common Stock as reported on the
American Stock Exchange for the ten (10) consecutive trading days immediately
preceding (but not including) such date, or, in case the Common Stock is listed
on a national securities exchange other than American Stock Exchange, the volume
weighted average price of the Common Stock on the ten (10) consecutive trading
days immediately preceding (but not including) such date as reported for
consolidated transactions with respect to securities listed on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading or, if the Common Stock is not listed or admitted to trading on the
American Stock Exchange or any national securities exchange, the volume weighted
average price of the Common Stock on the ten (10) consecutive trading days
immediately preceding (but not including) such date in the over-the-counter
market, as reported by the National Association of Securities Dealers, Inc.
Automated Quotations System or such other system then in use or, if the Common
Stock is not quoted by any such organization, the volume weighted average price
of the Common Stock as of the ten (10) consecutive trading days immediately
preceding (but not including) such date furnished by a New York Stock Exchange
member firm selected by the Company, or if the Common Stock is not quoted by any
such organization and no such New York Stock Exchange member firm is able to
provide such prices, such price as is determined by the Independent Directors in
good faith. “Independent Directors” means directors of the Company that (i) are
not 5% or greater stockholders of the Company

 

9



--------------------------------------------------------------------------------

or the designee of any such stockholder, (ii) are not officers or employees of
the Company, any of its subsidiaries or of a stockholder referred to above in
clause (i), (iii) are not Related Persons, and (iv) do not have relationships
that, in the opinion of the Board of Directors, would interfere with their
exercise of independent judgment in carrying out the responsibilities of the
directors, and “Related Person” means an individual related to an officer,
director or employee of the Company or any of its affiliates which relation is
by blood, marriage or adoption and not more remote than first cousin.

 

(h) Upon each adjustment of the Exercise Price, this Warrant shall thereafter
evidence the right to purchase, at the adjusted Exercise Price, that number of
shares (calculated to the nearest hundredth) obtained by dividing (i) the
product obtained by multiplying the number of shares purchasable upon exercise
of this Warrant prior to adjustment of the number of shares by the Exercise
Price in effect prior to adjustment of the Exercise Price, by (ii) the Exercise
Price in effect after such adjustment of the Exercise Price.

 

(i) The Company shall not be required to issue fractions of shares of Common
Stock or other capital stock of the Company upon the exercise of this Warrant.
If any fraction of a share would be issuable on the exercise of this Warrant (or
specified portions thereof), the Company shall purchase such fraction for an
amount in cash equal to the same fraction of the Current Market Price of such
share of Common Stock on the date of exercise of this Warrant.

 

7. Registration Rights.

 

(a) Registration Under the Securities Act of 1933. This Warrant and the Shares
have not been registered for purposes of public distribution under the
Securities Act of 1933, as amended (the “Act”).

 

(b) Incidental Registration. If, at any time during the two years following the
date of this Warrant, the Company proposes to register any of its securities
under the Act (other than in connection with a merger, acquisition or pursuant
to Form S-8, Form S-4 or successor forms), and the Warrant Shares are not then
already registered for resale, it will give written notice by registered mail,
at least thirty (30) business days prior to the filing of each such registration
statement, to the Holder or Holders of this Warrant and/or the Warrant Shares of
its intention to do so. If the Holder or Holders of this Warrant and/or Warrant
Shares notify the Company within twenty (20) business days after receipt of any
such notice of its or their desire to include any such Warrant Shares in such
proposed registration statement, the Company shall use its best efforts to cause
to be included in such registration such Warrant Shares at the Company’s sole
cost and expense and at no cost or expense to the Holder or Holders.
Notwithstanding the provisions of this Section 7(b), the Company shall have the
right at any time after it shall have given written notice pursuant to this
Section 7(b) (irrespective of whether a written request for inclusion of

 

10



--------------------------------------------------------------------------------

any such securities shall have been made) to elect not to file any such proposed
registration statement, or to withdraw the same after the filing but prior to
the effective date thereof. The Company shall include the Warrant Shares in the
resale registration statement contemplated by the Registration Rights Agreement
associated with the Purchase Agreement (the “RR Agreement”).

 

(c) Covenants with Respect to Registration. In any registration under Section
7(b), the Company and the Holder(s) shall enter covenants and agreements, all of
like tenor as those set forth in the RR Agreement (except as to the Company’s
time obligations to file the registration statement and have it declared
effective).

 

(d) Priorities. If a registration under Section 7(b) is or includes an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold at the desired price in such offering, the Company will
include in such registration (i) first, the securities that the Company proposes
to sell and (ii) second, the Warrant Shares and other securities requested to be
included in such registration by the holders of such other securities requesting
such registration in such quantities as will not, in the opinion of the managing
underwriters, jeopardize the success of the offering, pro rata among the holders
thereof on the basis of the number of shares requested to be registered. If a
registration under Section 7(b) is an underwritten secondary registration on
behalf of holders of securities of the Company (and does not include a primary
offering) and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold at the desired price in such
offering, the Company will include in such registration, the securities
requested to be included therein by the Holder and the holders of such other
securities requesting such registration pro rata among the holders of such
securities on the basis of the number of shares requested to be included
therein.

 

8. Loss or Mutilation of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
any Warrant (and upon surrender of any Warrant if mutilated), and upon
reimbursement of the Company’s reasonable incidental expenses and delivery of an
undertaking to indemnify the Company against losses, the Company shall execute
and deliver to the Holder thereof a new Warrant of like date, tenor, and
denomination.

 

9. No Rights as a Stockholder. The Holder of any Warrant shall not have, solely
on account of such status, any rights of a stockholder of the Company, either at
law or in equity, or to any notice of meetings of stockholders or of any other
proceedings of the Company, except as provided in this Warrant.

 

11



--------------------------------------------------------------------------------

10. Governing Law. This Warrant shall be construed in accordance with the laws
of the State of Delaware applicable to contracts made and performed within such
State, without regard to principles of conflicts of law.

 

11. Severability. If any provision of this Warrant shall be held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Warrant.

 

12. Captions. The caption headings of the Sections of this Warrant are for
convenience of reference only and are not intended to be, nor should they be
construed as, a part of this Warrant and shall be given no substantive effect.

 

13. Benefits of this Agreement. Nothing in this Warrant shall be construed to
give to any person or corporation other than the Company and Silverwood any
legal or equitable right, remedy or claim under this Warrant; and this Warrant
shall be for the sole and exclusive benefit of the Company and Silverwood.

 

14. Entire Agreement; Modification. This Warrant contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and may not be modified or amended except by a writing duly signed by the
party against whom enforcement of the modification or amendment is sought.

 

Dated: February 18, 2005

 

PATH 1 NETWORK TECHNOLOGIES INC.

By:

 

 

--------------------------------------------------------------------------------

   

John R. Zavoli,

   

President & CEO

 

12



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)

 

FOR VALUE RECEIVED,                                                         
hereby sells, assigns, and transfers unto                                      a
Warrant to purchase                              shares of Common Stock, par
value $0.001 per share, of Path 1 Network Technologies Inc. (the “Company”),
together with all right, title, and interest therein, and does hereby
irrevocably constitute and appoint attorney to transfer such Warrant on the
books of the Company, with full power of substitution.

 

Dated:                            

By:

 

 

--------------------------------------------------------------------------------

   

Signature

 

The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

To:

  

Path 1 Network Technologies Inc.

    

6215 Ferris Square

    

Suite 140

    

                  San Diego, California 92121

    

Attention: President

 

NOTICE OF EXERCISE

 

The undersigned hereby exercises his or its rights to purchase                 
Warrant Shares covered by the within Warrant and tenders payment herewith in the
amount of $                     by [tendering cash or delivering a certified
check or bank cashier’s check, payable to the order of the Company]
[surrendering              shares of Common Stock received upon exercise of the
attached Warrant, which shares have a Current Market Price equal to such
payment] in accordance with the terms thereof, and requests that certificates
for such securities be issued in the name of, and delivered to:

 

    ___________________________________________________
    ___________________________________________________
    ___________________________________________________

 

(Print Name, Address and Social Security

or Tax Identification Number)

 

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

 

Dated:                            

By:

 

 

--------------------------------------------------------------------------------

   

Print Name

   

--------------------------------------------------------------------------------

Signature

 

Address: __________________________________________    
__________________________________________    
__________________________________________    